Citation Nr: 9913290	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-16 452	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post meniscectomy of the right knee.

2.  Entitlement to a compensable evaluation for 
osteomyelitis.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The record contains all evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's right knee symptomatology causes moderate 
lateral instability.

3.  The veteran's osteomyelitis, of which there were repeated 
episodes in the past, is currently inactive and has been so 
for the past five years.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for status post meniscectomy with moderate instability of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 
5257 (1998).

2.  The criteria for a 10 percent evaluation for 
osteomyelitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.71, Diagnostic Code 5000 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations assigned his right 
knee disability and osteomyelitis should be increased to more 
accurately reflect the severity of his symptomatology.  An 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased evaluation.  See Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Thus, the Board finds the veteran's claim 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  It also finds that the VA has fulfilled its 
duty to assist the veteran by obtaining and fully developing 
all relevant evidence necessary for the equitable disposition 
of this claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A.  Right Knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage 
and functional loss with respect to all of these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45. 

The RO has evaluated the veteran's right knee disability as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5257.  DC 5257 provides that a 20 percent evaluation is 
warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  In this case, 
the Board believes that the veteran's right knee disability 
picture more nearly approximates the 20 percent evaluation 
currently assigned under DC 5257.  

The medical records show that the veteran has had lateral 
instability of the right knee since 1980, when it was 
described by a VA examiner as moderate in severity.  
According to the most recent medical evidence, specifically, 
a March 1998 report of VA examination, the veteran's right 
knee symptomatology still causes gross instability medially 
and anterior posteriorly.  Since 1980, no physician has 
characterized the extent of the veteran's instability.  
However, during the most recent examination, the veteran 
reported that his right knee symptoms (presumed to include 
instability) necessitate the use of a brace, but not a cane 
or medication, and do not hinder his normal daily activity.  
In light of these facts, and in the absence of a medical 
opinion characterizing the instability as severe, the Board 
finds that the assignment of a 20 percent evaluation under DC 
5257 is appropriate based on a finding of moderate lateral 
instability.  An evaluation is excess of 20 percent is not 
warranted pursuant to 38 C.F.R. §§ 4.40, 4.45, as interpreted 
in DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995), because 
DC 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 9 (1996). 

The Office of General Counsel recently issued an opinion that 
a claimant who has arthritis and instability of the knee may 
be evaluated separately under Diagnostic Codes 5003 and 5257 
provided there is evidence of both arthritis and instability 
such that additional disability is shown.  Additional 
disability is shown when a veteran meets the criteria for a 
compensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 45 degrees or extension limited to 
10 degrees.  In this case, October 1983 and March 1998 
reports of VA examinations confirm that the veteran has 
arthritis of the right knee.  However, they do not reflect 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.  Rather, they show that the veteran 
had flexion to at least 130 degrees and extension to 0 
degrees.  Accordingly, a separate evaluation is not warranted 
under DC 5003. 

The veteran has failed to submit evidence satisfying criteria 
for an increased evaluation for his right knee disability.  
The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the Board finds that the veteran's service-connected 
right knee disability more nearly approximates a 20 percent 
evaluation.

In reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The veteran has not asserted, and the evidence does 
not show, that his right knee disability has caused marked 
interference with employment (beyond that contemplated by the 
assigned evaluation) or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  

B.  Osteomyelitis

The RO has evaluated the veteran's osteomyelitis as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5000.  DC 5000 provides that a 10 percent evaluation is 
warranted for inactive osteomyelitis, following repeated 
episodes, without evidence of active infection in the past 
five years.  A 20 percent evaluation requires osteomyelitis 
with discharging sinus or other evidence of active infection 
within the past five years.  Under 38 C.F.R. § 4.71a, DC 
5000, Note (2), to qualify for a 10 percent evaluation, two 
or more episodes following the initial infection are 
required.  In this case, the Board believes that the 
veteran's osteomyelitis warrants a 10 percent evaluation 
under DC 5000.  

Service medical records reflect that in May, July and August 
1978, the veteran was seen for an infection at the site of an 
April 1978 medial meniscectomy.  According to a February 1979 
Report of Attending Physician and a February 1982 letter from 
Juan M. Rodriquez, M.D., the veteran was seen for infections 
at the same site in December 1978, February 1979, July 1979, 
June 1981 and October 1981.  Although a diagnosis of 
osteomyelitis was rendered only once, in October 1981, the 
record is clear that all of the infections resulted from the 
same April 1978 surgery.  During VA examinations in September 
1986 and March 1998, the veteran reported that he had not had 
a recurrence of infection.  Inasmuch as the evidence shows 
that the veteran had more than two infections following the 
initial May 1978 infection, and has not had an infection in 
five years, the Board finds that a 10 percent evaluation for 
osteomyelitis is warranted under DC 5000.  Absent evidence of 
infection within the past five years, a 20 percent evaluation 
is not warranted under DC 5000. 


ORDER

An evaluation in excess of 20 percent for status post 
meniscectomy of the right knee is denied.

A 10 percent evaluation for osteomyelitis is granted subject 
to the statutory and regulatory provisions governing the 
payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

